Citation Nr: 1736479	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-41 198		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to a disability rating in excess of 30 percent posttraumatic stress disorder (PTSD).


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied. 


FINDING OF FACT

The evidence shows that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, hypervigilance, exaggerated startle response, intrusive thoughts, and diminished interest or participation in significant activities, but does not manifest with occupational and social impairment, with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from December 1961 to December 1964 and from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to a disability rating in excess of 30 percent for PTSD.

The Veteran contends that his PTSD warrants a disability rating in excess of 30 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.  

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  Id.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Board finds that the competent, credible, and probative evidence establishes that the is not entitled to a disability rating in excess of 30 percent for the Veteran's PTSD.  The Veteran's PTSD did not manifest with occupational and social impairment, with reduced reliability and productivity.

The Veteran attended group psychotherapy from May 2012 to February 2013.  

The Veteran attended a psychosocial assessment in August 2012.  The Veteran reported depression post CVA in 2009.  The examiner noted the Veteran's depression.  The examiner noted no history or current thoughts of harming self or others.  The Veteran has been married for the prior 40 years.  He denied abuse of any kind.  The Veteran was unemployed after his stroke.  He worked as a police officer for three years after separation from service and then worked for thirty seven years in the US post office.  The Veteran was well dressed and groomed.  He was oriented in all spheres.  His speech was coherent and logical.  He denied and major memory issues.  The examiner noted no obvious cognitive impairment.  He had a good relationship with his wife, daughter, and a few male friends.  He enjoyed spending time with others socializing.  He and his wife were planning several trips and enjoyed traveling.

In June 2013 the Vet Center provided a summary of the Veteran's symptoms.  The Veteran presented to the Vet Center in January 2013 for counseling services.  He revealed that he was experiencing symptoms consistent with PTSD, depression, and anger management.  He reported symptoms including depression, uncontrollable crying spells, hypervigilance, exaggerated startled response, hyper-arousal including difficulty sleeping, disturbing dreams, frequent irritability, and anger.  The Veteran displayed trouble concentrating and understanding questions.  He reported that his wife has to assist him in recalling dates and information, in interacting with others, and in dealing with his declining health.  The examiner noted no perceptual abnormalities such as delusions or hallucinations.  The Veteran reported nightmares, waking up frequently with anxiety an d covered in sweat.  He had anger issues to include a very low frustration tolerance.  He startled easily and at times feels uncomfortable in crowds.  He reported intrusive thoughts.  His memories cause him to have increased anxiety, insomnia, and nightmares.

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed PTSD.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner reviewed the claims file and performed a psychiatric examination.  The Veteran had good interpersonal relationships.  He gets along well with others and can name several friends.  He was currently married and had been consistently married for 47 years.  He had one child.  After leaving military service, the Veteran worked from 1968 to 2010 as a police officer and postal worker.  He retired in 2010.  The Veteran began having emotional difficulties in 2010.  After he retired, he found that he was thinking more about Vietnam.  He had never been hospitalized for psychiatric problems.  He had had psychotherapy.  The Veteran was dressed appropriately and he was well-groomed.  His personal hygiene was good.  He was oriented to person, place, time, and situation.  Attention and concentration skills were commensurate with overall cognitive functioning.  He was able to repeat six digits forward and three digits in reverse order of presentation.  His abstraction abilities were not impaired.  His fund of general information was adequate and his judgment was grossly intact.  Memory functioning was within functional limits and commensurate with general cognitive functioning.  Memory for recent and remote events appeared grossly intact.  Working memory appeared to be in the defective range based upon a task of mental tracking.  Short-term auditory memory was estimated to be within normal limits.  His intellectual functioning appeared to be in the average range.  His thought processes were not reflective of loose associations, perseverations, neologisms, tangential thinking, circumstantial thinking, confusion, or echolalia.  His speech was within normal limits and it was relevant and coherent.  He denied hallucinatory experiences.  Delusions were not present.  He did not demonstrate ideas of reference and phobias, obsessions, and compulsions were not reported.  His affect appeared appropriate and did not appear labile.  His mood was within normal limits.  He reported problems with anxiety and worry.  He was hypervigilant and had an exaggerated startle response.  He reported that his daily thoughts were often interrupted by thoughts of his combat experiences and that he avoids things that are likely to remind him of the traumatic events in his life.  He also reported problems sleeping due to nightmares.  He denied any signs of depression.  His appetite was within normal limits.  He denied current and past suicidal ideation.  He was not currently in treatment and he demonstrated good insight regarding his problems.  The examiner additionally noted that the Veteran experienced persistent and exaggerated negative beliefs or expectations about himself, others, or the world, markedly diminished interest or participation in significant activities, and persistent inability to experience positive emotions.  The examiner also reported irritable behavior and angry outbursts and problems with concentration.  The Veteran's symptoms included anxiety and chronic sleep impairment.

The Board finds that the preponderance of the evidence shows that the Veteran's PTSD did not manifest to the level of a 50 percent disability rating.  The VA examiner specifically noted that the Veteran did not experience occupational and social impairment, with reduced reliability and productivity.  Although the Veteran experienced PTSD symptoms, the evidence indicates that the Veteran maintained a job for 37 years.  He had been married to his wife for over 45 years.  He exhibited no flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, or any other symptoms not listed in the examples of the rating criteria that would indicate occupational and social impairment with reduced reliability and productivity.

Again, the Veteran's occupational and social impairment more closely approximates the criteria for a 30 percent disability rating.  The Board notes that the Veteran did have some impairment of memory and depressed mood, but these symptoms are more nearly approximated under the 30 percent rating criteria of depressed mood, anxiety, and mild memory loss.  

The Board has also considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to hypervigilance, exaggerated startle response, intrusive thoughts, and diminished interest or participation in significant activities.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, or suspiciousness.  See Mauerhan, 16 Vet. App. 436.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Georgia Department of Veterans Services



Department of Veterans Affairs


